Citation Nr: 1640991	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1952 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in Los Angeles, California.

This matter has been previously remanded by the Board in April 2014, November 2014, September 2015 and April 2016 for additional evidentiary development.  As discussed below, the Board finds that there not been substantial compliance with the April 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's April 2016 remand directive was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted.

In pertinent part, the April 2016 Board remand found the February 2016 VA nexus opinion concerning the etiology of the Veteran's neck pain inadequate as the only rationale provided by the examiner for the negative nexus opinion was the absence of service treatment records recording the Veteran's symptomatology or diagnosis.  The April 2016 Board remand further stated that although the February 2016 VA examiner recited the Veteran's statements, the examiner failed to give any meaningful consideration to the Veteran's competent reports of onset of neck pain in service and remanded the case for a supplemental medical opinion.  Subsequent to the April 2016 Board remand, a May 2016 internal VA email correspondence reflected that RO personnel concluded the February 2016 medical opinion was adequate, although a May 2016 Report of General Information noted a May 2016 VA opinion was completed but was not of record.  Nonetheless, a June 2016 supplemental statement of the case only listed the February 2016 VA opinion and May 2016 email as evidence.  Thus, a remand is necessary for compliance with the April 2016 Board remand directive to obtain an additional nexus opinion or to associate a May 2016 opinion with the record, if such exists.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record a May 2016 VA opinion, if such exists; however, if such does not exist, forward the Veteran's claims file to the February 2016 VA examiner or to an individual with the appropriate expertise, to determine the etiology of the Veteran's cervical spine disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  Specifically, the Veteran reports that he developed neck pain in service that radiated down his spine, which he believes was related to carrying heavy tanks on his shoulders.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

2.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




